Metcalf, J.
It is provided by the Gen. Sts. c. 124, § 2, (reenacting § 1 of c. 249 of St. 1855,) that “ no person shall be ar rested on mesne process in an action of tort unless the plaintiff or some person in his behalf makes oath,” among other things, “ that he has reason to believe that the defendant is likely to remove beyond the jurisdiction of the court to which the writ is returnable.” The oath in behalf of this plaintiff was, that the person who made it had reason to believe that the defendant intended to leave the state. This is not what the statute requires. A person may intend to do what there is no likelihood that he will do. And one person may safely swear that he has reason to believe that another intends to do an act which he has no reason to believe it is likely that the other will do The judgment of the superior court is affirmed.